FILED
                                                                         GREGG COUNTY. TEXAS

                                                                             FEB 1 7 2015
                                  CAUSE NO 42773-B                       6:L(C)oet~u
                                               .                       '=!reo~
THE STATE OF TEXAS                         § IN THE 124™ DISTRICT COURT
                                                                       FILED IN
                                                                6th COURT OF APPEALS
vs.                                        §       INANDFOR       TEXARKANA, TEXAS
                                                                2/18/2015 8:48:29 AM
CEDRIC CARLDWELL                           §       GREGG COUNTY, TEXAS
                                                                    DEBBIE AUTREY
                                                                        Clerk

                                  NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Defendant in the above entitled and numbered

cause, by and through Defendant's Attorney of Record, and shows

the Court the following:

                                          I.

       The defendant was convicted of the offense of Murder and

sentenced to Life in the Texas Department of Criminal Justice -

Institutional Division on the 20th                  day of November, 2014.

                                         II.

       That the Defendant properly and timely filed his Motion for

a New Trial.

                                         III.

       That    the    Defendant     hereby gives        written Notice       of Appeal

from    said    judgment     of     conviction       and    sentence   to    the    124th

District      Court    of   Gregg    County,        Texas   and   to   the    Court    of

Appeals for the Sixth Judicial District of Texas at Texarkana,

Texas, within 90 days of the date of sentencing.




                                                                                        1
RESPECTFULLY SUBMITTED,




CLEMENT DU
ATTORNEY FOR DEFENDANT
140 E. TYLER STREET, SUITE 240
LONGVIEW, TX 75601
903-753-7071 FAX 903-753-8783
STATE BAR # 06249300




                                 2
                     CERTIFICATE OF SERVICE

    As Attorney of Record for Defendant, I do hereby Certify

that a true and correct copy of the above and foregoing document

was this date provided to the Gregg County District Attorney's

Office, Gregg County Courthouse, Longview, TX.

     Date:     ~   ..
                J -llf- L7




                                                                   3
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and forgoing document was this date provided to the Gregg County District Attorney,

Gregg County Courthouse, Longview, TX.



       Date:          J,.-1'(- I 'i




                                                                                             10
                                                                                   FILED
                                                                             GREGG COUNTY, m<A8

                                                                              FEB 1 7 2015
                                   CAUSE NO. 42773-B                       3:#.(') O'CLOCK~
                                                                           BAAWADUNCWtST~i Cbii\K
                                                                           BY ::!!(.!!i!!~ !PYiY
THE STATE OF TEXAS                             § IN THE 124m DISTRICT COURT

vs.                                            § INANDFOR

CEDRIC CARLDWELL                               § GREGG COUNTY, TEXAS



      DEFENDANT'S REQUEST FOR CLERK'S AND COURT REPORTER'S
                 RECORD AND EXHIBITS ON APPEAL

      COMES NOW, the Defendant and files this his Request for
Clerk's and Court Reporter's Record and Exhibits on Appeal,
pursuant to the Texas Rules of Appellate Procedure, and requests
that the Clerk and Court Reporter of this Court make and prepare
the following matters for inclusion in the appellate record:

1.    Indictment or criminal information.

2.    All motions and pleadings filed by the Defendant, including the following:

      Motion for Discovery.
      Motion for Production and Inspection of Evidence and Information which may lead to
             Evidence (Brady v. Maryland).
      Defendant's Motion for List of State's Witnesses.
      Defendant's Motion for court reporter to transcribe proceedings.
      Defendant's Motion for Election as to Punishment.
      Defendant's Motion for Severance.
      Defendant's Motion for Continuance.
      Defendant's Motion to Suppress Evidence
      Defendant's Motion to Suppress Statements.
      Defendant's Motion to Suppress Extraneous Offenses.
      Defendant's Motion in Limine.
      Defendant's Exceptions to the Indictment and Motion to Quash.
      Defendant's Motion Challenging in Court Identification.
      Defendant's Application for Probation from the jury.
      Motion to Disclose Identity of Informer.
      All written trial objections.
      Motion to Shuffle Jury Panel.
      Motion for Hearing to Determine Qualification of Reputation/Character Witnesses.
      Defendant's Written Rule 609(f) Request.
      Defendant's Motion for Change ofVenue and Supporting Affidavits.
      Motion for an Instructed Verdict.




                                                                                                    I
                                                                                           11
                                                                                       FILED
                                                                                  GREGG COUNTY, TEXAS

                                                                                      DEC 19 2014
                                      CAUSE NO. 42773-B                          ): \'\   O'CLOCK   tp   M

                                                                               ~U~RK
THE STATE OF TEXAS                                     § IN THE 124TH DISTRICT        couFEFtm
vs.                                                    § IN AND FOR

CEDRIC CARLDWELL                                       § GREGG COUNTY, TEXAS

                                  MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW CEDRIC CARLDWELL, Defendant, by and through his attorney for

appeal, and files this Motion for New Trial in this case.

                                                  I.

       Defendant would show the Court that there has been material error committed that is

calculated to injure the rights of Defendant.

                                                  II.

       Defendant would show the Court that both the guilt/innocence verdict and the

punishment verdict are contrary to the law and the evidence on the case.

                                                PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Motion for new

trial be set for hearing, and, upon hearing, that the Court grants him a new trial.


                                                              Respectfully submitted,



                                                              Clement Dunn
                                                              Attorney at Law
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300




                                                                                                     6
                                  CERTIFICATE OF SERVICE

          As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the foregoing document was this date provided to the Gregg County District Attorney's

Office.

          Date: /.2 -19-P/



                                                             ~)
                                                              Clement Dunn
                                                              Attorney at Law
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300




                                                                                                  7
                                                                                  FILED
                                                                              GREGG COUNTY, TEXAS

                                                                                FEB 1 7 2015
                                   CAUSE NO. 42773-B                         04'l(Qo·cLocK~M
                                                                            BARilW>~NC~~DIS
                                                                                          ICT CLERK
                                                                            BY~~ ~         ,DEPUTY
THE STATE OF TEXAS                             § IN THE 124m DISTRICT cotMf

vs.                                            § IN AND FOR

CEDRIC CARLDWELL                                §GREGG COUNTY, TEXAS



                    DEFENDANT DOCKETING STATEMENT


TO THE HONORABLE COURT OF APPEALS:

     COMES NOW, The Appellant and respectfully submits the
following docketing statement in the appeal of this cause of
follows:

1.    Appellant's Name:            CEDRIC CARLDWELL

2.    Appellant's Counsel:                Clement Dunn
                                          140 E. Tyler Street, Suite 240
                                          Longview, TX 75601
                                          903-753-7071 Fax 903-753-8783
                                          State Bar # 06249300

3.    Counsel is Retained

4.    Date Motion for New Trial filed in Trial Court: 12-19-14

5.    Date Notice of Appeal filed: 02-16-15

6.    Trail Court's Name:          124th DISTRICT COURT, GREGG COUNTY, TEXAS

7.    Trial Court's County:               Gregg County, Texas

8.    Name of Judge who tried case:               Judge Charles Alfonso

9.    Date trial court imposed or suspended sentence in open court or date judgment or order
      appealed from was signed: 11-20-14

10.   Offense charge: Murder

11.   Date of0ffense:04-14-13

12.   Defendant's plea: Guilty



                                                                                               8
13.   Trial was by:         Court

14.   Punishment assessed: Life in the Texas Department of Criminal Justice- Institutional
      Division.

15.   Whether appeal is from a pretrial order: no

16.   Whether appeal involves validity of a statute, ordinance or rule: no

17.   Whether court reporter's record has been or will be requested: yes

18.   Whether trial was electronically recorded: no

19.   Court reporter: Tina Campbell

20.   Whether motion and affidavit of indigence filed: no


                                            Respectfully submitted,




                                                                                             9
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and forgoing document was this date provided to the Gregg County District Attorney,

Gregg County Courthouse, Longview, TX.



       Date:          J,.-1'(- I 'i




                                                                                             10
                                                                                   FILED
                                                                             GREGG COUNTY, m<A8

                                                                              FEB 1 7 2015
                                   CAUSE NO. 42773-B                       3:#.(') O'CLOCK~
                                                                           BAAWADUNCWtST~i Cbii\K
                                                                           BY ::!!(.!!i!!~ !PYiY
THE STATE OF TEXAS                             § IN THE 124m DISTRICT COURT

vs.                                            § INANDFOR

CEDRIC CARLDWELL                               § GREGG COUNTY, TEXAS



      DEFENDANT'S REQUEST FOR CLERK'S AND COURT REPORTER'S
                 RECORD AND EXHIBITS ON APPEAL

      COMES NOW, the Defendant and files this his Request for
Clerk's and Court Reporter's Record and Exhibits on Appeal,
pursuant to the Texas Rules of Appellate Procedure, and requests
that the Clerk and Court Reporter of this Court make and prepare
the following matters for inclusion in the appellate record:

1.    Indictment or criminal information.

2.    All motions and pleadings filed by the Defendant, including the following:

      Motion for Discovery.
      Motion for Production and Inspection of Evidence and Information which may lead to
             Evidence (Brady v. Maryland).
      Defendant's Motion for List of State's Witnesses.
      Defendant's Motion for court reporter to transcribe proceedings.
      Defendant's Motion for Election as to Punishment.
      Defendant's Motion for Severance.
      Defendant's Motion for Continuance.
      Defendant's Motion to Suppress Evidence
      Defendant's Motion to Suppress Statements.
      Defendant's Motion to Suppress Extraneous Offenses.
      Defendant's Motion in Limine.
      Defendant's Exceptions to the Indictment and Motion to Quash.
      Defendant's Motion Challenging in Court Identification.
      Defendant's Application for Probation from the jury.
      Motion to Disclose Identity of Informer.
      All written trial objections.
      Motion to Shuffle Jury Panel.
      Motion for Hearing to Determine Qualification of Reputation/Character Witnesses.
      Defendant's Written Rule 609(f) Request.
      Defendant's Motion for Change ofVenue and Supporting Affidavits.
      Motion for an Instructed Verdict.




                                                                                                    I
                                                                                           11
3.   States's pleadings, including the Motions in Limine and all
     Rulings of the Court thereon.

4.   Court's dockets sheet and all docket entries made by the
     Court.

5.   List of entire persons, including the lists of the Court,
     The State, and the Defendant.

6.   The strike list reflecting the strikes made by the State       and the list reflecting the names of
       the venire persons        who sat as jurors at this trial.

7.   Transcription of the Voir Dire Examination of the       composition of the jury panel,
        including all statements    and agreements made by the Court, the State, the Defendant,
        the Defense counsel, and the venire persons.

8.   Transcription of the hearing challenging the compositions
     of the jury on Constitutional and statutory grounds,
          including Batson grounds, and the ruling of the Court
     Thereon.

9.    Transcription of the Opening Statements made by counsel for
     the Defendant.

10. Transcription of the testimony of all witnesses, and all
   Evidence introduced, during all pre-trial hearings and the
   hearings on the State's Motion to Revoke the Defendant's
   Community Supervision, including the following:

                Hearings on the Defendant's Motion to Suppress.
                Hearings on admissibility of in court identification.
                Hearing on admissibility of extraneous offenses.
                Hearing on admissibility of a Defendant's statement.
                Hearing challenging the sufficiency of the indictment of criminal information.
                All hearings conducted on each defense motion.

Transcription of the testimony of all witnesses, and all evidence introduced, during the trial
       and/or hearings, including the hearings to determine guilt/innocence and the punishment
       and the hearing on the State's Application to Revoke Community Supervision.

Transcription of the testimony of all witnesses and all evidence introduced at hearings held
       outside the presence of the jury, including the rulings of the Court.

All verbal and written communications between the Trial Court and the jury.

All communications between the Trial Court, the Defendant, counsel for the Defendant, and




                                                                                                      12
       counsel for the State.

All defense objections, verbal and in writing, made by the Defendant to the Court's Charge
       submitted to the jury during the trial, on the issues of guilt/innocence and punishment,
       and all rulings of the Court thereon.

All defense requested instructions, verbal and in writing, made by the Defendant to the Court's
       charge submitted to the jury during the trial on the issues of guilt/innocence and
       punishment and all ruling of the Court thereon.

All jury arguments of counsel for the State and counsel for the Defendant, during the hearings to
        determine guilt/innocence and punishment.

The respective verdicts of the jury at the hearings to determine guilt/innocence and punishment.

All notes and other communications sent by the jury to the Court, the Court's responses thereto
       and all defense objections and requested instructions made by the defense to each such
       jury note and the response of the Court.

A transcription of all hearings in conjunction with the Defendant's probation revocation hearing.

All defense pleadings in conjunction with the Defendant's plea of guilty including the waiver of
       jury, plea of guilty/nolo contendere, and judicial confession; the plea bargain agreement;
       and the Court's admonition of rights.

A transcription of all hearings in conjunction with the Defendant's probation revocation hearing.

The judgment and sentence of the Court.

Defendant's original Motion for New Trial and all amended Motions for New Trial.

Transcription of all testimony and all evidence introduced at the hearing on the Defendant's
       Motion for New Trial and Amended Motion for New Trial, and Amended Motion for
       New Trial, and the Order of the Court thereon.

Defendant's Notice of Appeal.

The originals of all exhibits introduced into evidence before the jury.

The originals of all exhibits introduced into evidence before the Court.

Defendant's affidavit ofindigency and Motion for Free Transcript.

Defendant's Request for Clerk's and Court Reporter's Record and Exhibits on Appeal.

       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully prays that the




                                                                                                  13
Clerk and the Court Reporter of this Court will make and prepare the foregoing materials and
include them in the appellate in this cause on appeal.

                                                   Respectfully submitted,




                                                                                                    I




                                                                                                    I
                                                                                                    1!<


                                                                                               14
                                                                                                    II
                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the above and foregoing document was

this date provided to the Gregg County District Attorney's Office, Gregg County Courthouse,

Longview, TX.

              Date:     o2 -I Y- L'i


                                            C£.til
                                            Attorney for      e endant




                                                                                               15
                                     CAUSE NO. 42773-B

THE STATE OF TEXAS                               § IN THE 124m DISTRICT COURT

vs.                                              § INANDFOR

CEDRIC CARLDWELL                                  §GREGG COUNTY, TEXAS



                                            ORDER

       The foregoing Defendant's Request for Clerk's and Court Record and Exhibits on Appeal

filed by the Defendant was properly and timely brought to the attention of the Court and the

Court fmds that same has merit. It is hereby ordered that the Clerk and each Court Reporter

involved in the proceedings herein make and prepare all matters set forth in the Defendant's

Request for Clerk's and Court Reporter's Record and Exhibits on Appeal, and file said matters

with the Clerk of the Court of Appeals immediately upon completion, and that the Clerk and

each Court Reporter furnish a copy of said documents to counsel for Defendant.


              Signed and entered this the _ _day of _____2015.




                                            Judge




                                                                                               16